RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4986-14T2

IN THE MATTER OF THE CIVIL
COMMITMENT OF T.R., SVP-704-14.
___________________________________

           Submitted May 8, 2017 – Decided May 24, 2017

           Before Judges Nugent and Currier.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Docket No. SVP-
           704-14.

           Joseph E. Krakora, Public Defender, attorney
           for appellant (Michele C. Buckley, Designated
           Counsel, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney for respondent (Melissa H. Raksa,
           Assistant Attorney General, of counsel; Lauren
           S. Kirk, Deputy Attorney General, on the
           brief).

PER CURIAM

     Appellant T.R. appeals from a June 3, 2015 Law Division order

involuntarily committing him to the Special Treatment Unit (STU)

under the Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-

27.24 - 27.38.     For the reasons that follow, we affirm.
     On October 31, 2014, the State filed a petition to civilly

commit T.R. under the SVPA.            At that time, T.R. was serving a

sentence he was expected to complete the following month.                         The

petition enumerates the following sexual offenses: On November 30,

2011, T.R.'s pre-teenage daughter told police that her father,

T.R., sexually assaulted her by "putt[ing] his thing in my butt."

In December 2011, T.R.'s son, in his early teens, told his mother

that his father, T.R., put Vaseline on his penis and stroked him

up and down.       For these offenses, a grand jury charged T.R. in an

indictment with first-degree aggravated sexual assault of a child

under thirteen years old, N.J.S.A. 2C:14-2(a)(1); two counts of

second-degree      sexual   assault,     N.J.S.A.      2C:14-2(b);     and     three

counts    of   second-degree      endangering    the    welfare   of    a     child,

N.J.S.A. 2C:24-4(a).

     On    March    11,   2014,   T.R.   pled    guilty    to   two    counts       of

endangering the welfare of a child.             The State agreed to dismiss

the remaining counts.       During the plea colloquy, T.R. admitted to

spanking his daughter hard enough to leave bruises.                    T.R. also

admitted spanking his son "too hard[,]" causing him to cry out in

pain.     For these offenses, the Law Division judge imposed an

aggregate three-year custodial sentence.

     The State's petition for civil commitment also recounted that

on July 2, 1995, a four-year-old child told her mother that T.R.,

                                         2                                   A-4986-14T2
then thirty years old, physically raped her.                Although T.R.

admitted he was nude in front of the child, he maintained he did

not touch her.    For that offense, T.R. was indicted on two counts

of first-degree aggravated sexual assault and one count of second-

degree endangering the welfare of a child.          In exchange for a

recommended   364-day   county   jail   sentence   as   a   condition    of

probation and the dismissal of the remaining counts, T.R. pled

guilty to an amended count of third-degree endangering the welfare

of a child.   At the plea hearing, T.R. admitted that he exposed

his genitals to the child and touched her breasts for sexual

gratification.1   The judge imposed the recommended sentence.

     The State's petition also details T.R.'s arrest for two sexual

offenses that did not result in convictions.            T.R. also has a

history of non-sexual offenses.

     At the plenary commitment hearing, the State presented the

testimony of Roger Harris, M.D., and Debra Roquet, Psy.D.2            T.R.

offered no witnesses.

     Following his two interviews with T.R., Dr. Harris concluded

T.R. suffers from "pedophilic disorder, boys and girls, not limited



1
  During the plea colloquy, T.R. said he was born in 1965.              The
State's petition states he was born in 1968.
2
 Dr. Harris was qualified as an expert psychiatrist and Dr. Roquet
was qualified as an expert psychologist.

                                   3                              A-4986-14T2
to incest."    The doctor based this diagnosis on T.R.'s "repetitive

pattern of . . . using children for his sexual gratification."

Dr.   Harris   also    diagnosed    T.R.    with    antisocial    personality

disorder based on his "[f]ailure to plan ahead, his disregard for

the rights of others[,]" and his failure to support his twelve to

thirteen children from eight different women.             Dr. Harris opined

T.R. would be highly likely to sexually re-offend if not committed

to the STU because of his pedophilic arousals, his antisocial

behaviors, and his score of six on the Static-99R scale.                    Dr.

Harris also noted T.R. steadfastly denied touching or committing

any sexual offenses against any child.               T.R. explained to Dr.

Harris the allegations against him were false and motivated by his

numerous ex-lovers' desires to "retaliat[e] against him."

      Dr.   Roquet    diagnosed    T.R.    with    pedophilic    disorder   and

personality disorder with antisocial features.             Dr. Roquet based

her diagnosis on T.R.'s sexual arousal to children stemming from

his two convictions and additional charges for sexual conduct

involving four-year-old children to adolescents.            Dr. Roquet also

noted T.R. had committed sexual offenses with children between

1995 and 2011, well beyond the six-month to one-year timeframe

required to diagnose pedophilic disorder under the DSM-5.                   Dr.

Roquet scored T.R. a five on the Static-99R scale, rendering his

likelihood to sexually recidivate moderately high.               Finally, Dr.

                                      4                                A-4986-14T2
Roquet considered T.R.'s Megan's Law violations and his "very poor

record   of   compliance   with   supervision"   by   having   additional

contact with children.

     Dr. Roquet attributed T.R.'s antisocial behaviors to his

personal irresponsibility with respect to his many sexual partners

and children, his persistent reckless behavior towards others to

gratify his own needs, his deceitfulness, and his lack of remorse

or empathy.    As he did with Dr. Harris, T.R. denied nearly every

sexual allegation lodged against him, ascribing vindicate motives

to his accusers — his children and former sex partners.         Regarding

the four-year-old's rape allegations, T.R. told Dr. Roquet he

"kind of remembered touching her and taking off his pants," but

believed, in his drunken state, that she was an adult woman.

     Following the hearing, Judge Philip Freedman rendered an oral

opinion civilly committing T.R. to the STU as a sexually violent

predator.     Judge   Freedman      found   credible     the    doctors'

uncontroverted testimony and determined that T.R. suffers from

pedophilia and "a personality disorder, either . . . antisocial

personality disorder or more technically personality disorder with

antisocial features."       Taken together, the court found these

conditions make T.R. "have serious difficulty controlling his

sexually violent behavior if he . . . [were] released, to such a



                                    5                             A-4986-14T2
degree that he would be highly likely within the reasonably

foreseeable future to . . . engage in acts of sexual violence."

     Although the State did not seek a determination that T.R.'s

1996 conviction for endangering the welfare of a child should be

considered a sexually violent offense, the court nevertheless

determined   such     conviction       qualified.        In    making     that

determination, the court relied on defendant's testimony at his

October 18, 1996 plea hearing where he admitted to exposing his

genitals to the four-year-old and touching her breasts for sexual

gratification.       Based    on   these   admissions    and   the   victim's

statements contained in the police reports entered into evidence,

Judge Freedman was "satisfied by clear and convincing evidence"

that the offense should be considered a sexually violent offense

under N.J.S.A. 30:4-27.26(b).         For those reasons, the judge found

the State had met its burden of proof that T.R. is in need of

civil   commitment   for     sex   offender   specific   treatment.       T.R.

appealed from the implementing order.

     On appeal, T.R. raises the following argument:

           THE STATE FAILED TO PROVE BY CLEAR AND
           CONVINCING EVIDENCE THAT T.R. WAS SUBJECT TO
           COMMITMENT AS A SEXUALLY VIOLENT PREDATOR
           WHERE THE STATE FAILED TO SHOW THAT T.R.
           COMMITTED A SEXUALLY VIOLENT OFFENSE AND THAT
           HE SUFFERED FROM A MENTAL ABNORMALITY OR
           PERSONALITY DISORDER WHICH MADE HIM HIGHLY
           LIKELY   TO  RE-OFFEND   IN  THE   REASONABLY
           FORESEEABLE FUTURE.

                                       6                              A-4986-14T2
      We affirm, substantially for the reasons expressed by Judge

Freedman in the thorough oral opinion he delivered from the bench

on June 3, 2015.      We add only the following comments.

      The SVPA authorizes "the State to involuntarily commit 'a

person who has been convicted . . . of a sexually violent offense'

who 'suffers from a mental abnormality or personality disorder

that makes the person likely to engage in acts of sexual violence

if   not   confined   in   a   secure   facility   for   control,   care   and

treatment.'"    In re Civil Commitment of R.F., 217 N.J. 152, 173

(citations omitted) (2014); N.J.S.A. 30:4-27.26.              To secure an

order for commitment, the State must prove by clear and convincing

evidence: "(1) that the individual has been convicted of a sexually

violent offense; (2) that he suffers from a mental abnormality or

personality disorder; and (3) that as a result of his psychiatric

abnormality or disorder, it is highly likely that the individual

will not control his or her sexually violent behavior and will

reoffend[.]" R.F., supra, 217 N.J. at 173; N.J.S.A. 30:4-27.32(a).

The decision to civilly commit an individual "is based on the

individual's danger to self and others because of his or her

present serious difficulty with control over dangerous sexual

behavior."    In re Commitment of W.Z., 173 N.J. 109, 132-33 (2002).




                                        7                            A-4986-14T2
      "The scope of appellate review of a commitment determination

is extremely narrow."     R.F., supra, 217 N.J. at 174 (quoting In

re D.C., 146 N.J. 31, 58 (1996)).     We afford "special deference"

to the expertise of judges who hear SVPA cases because they are

generally "specialists" in that field.    Ibid. (citing In re Civil

Commitment of T.J.N., 390 N.J. Super. 218, 226 (App. Div. 2007)).

A trial court's decision to commit an individual should be modified

only when the record reveals "a clear mistake."   Id. at 175.   "The

appropriate inquiry is to canvass the significant amount of expert

testimony in the record and determine whether the lower court'[s]

findings were clearly erroneous."     D.C., supra, 146 N.J. at 58-

59.

      Applying those principles here, we are satisfied that Judge

Freedman's findings are amply supported by substantial credible

evidence in the record.     State v. Locurto, 157 N.J. 463, 470-71

(1999).

      We reject T.R.'s argument that the State failed to make an

application to the trial court requesting a finding that he was

convicted of a sexually violent offense as defined under the SVPA.

The SVPA's definition of sexually violent offense includes "any

offense for which the court makes a specific finding on the record

that, based on the circumstances of the case, the person's offense

should be considered a sexually violent offense."    N.J.S.A. 30:4-

                                  8                         A-4986-14T2
27.26(b).    Judge Freedman properly determined that T.R.'s 1996

conviction for endangering the welfare of a child should be

considered a sexually violent offense under this definition.3

     In addition, T.R.'s arguments concerning the validity of the

experts' opinions are likewise without merit. Although T.R. argues

the experts improperly relied upon unreliable hearsay documents

in formulating their opinions, "[a]n expert is permitted to rely

on hearsay information in forming his opinion concerning the

defendant's mental state."        In re Civil Commitment of J.H.M., 367

N.J. Super. 599, 612 (App. Div. 2003) (noting that the introduction

of presentence reports was proper in a civil commitment hearing

because "such evidence was of a type reasonably relied upon by

mental experts in formulating their evaluations of an individual's

mental condition), certif. denied, 179 N.J. 312 (2004).          Here, the

experts properly relied upon judgments of conviction, plea and

sentencing transcripts, presentence reports, victims' statements,

police reports, and mental status examinations, all of which are

reasonably   relied   upon   by   experts   evaluating   an   individual's

mental condition.




3
  Nothing in the SVPA "suggests that the Attorney General may only
seek commitment of a person" who has "recently committed a
predicate offense." In re Commitment of P.Z.H., 377 N.J. Super.
458, 465 (App. Div. 2005).

                                      9                            A-4986-14T2
    T.R.'s remaining arguments are without sufficient merit to

warrant   further   discussion   in    a   written   opinion.   R.     2:11-

3(e)(1)(E).

    Affirmed.




                                  10                                 A-4986-14T2